EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Mello on 7/29/2021.

The application has been amended as follows: 

In claim 3, line 14, before ‘space’, please delete [the] and insert – a --;

In claim 4, line 14, before ‘space’, please delete [the] and insert – a --.


Drawings

The following changes to the drawings have been approved by the examiner and agreed upon by applicant: The view numbers must be larger than the reference numbers (see MPEP 37 CFR 1.84(u)(2)).  In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record neither anticipates or makes obvious a concrete-encased concrete-filled steel tube (CFST) column connection structure comprising a core positioning sleeve, a plurality of longitudinal bar sleeves, a hoop restraining sleeve and an external sealing sleeve, wherein the core positioning sleeve is sized and shaped to position and connect two exposed steel tubes opposite to each other, an inner diameter of the core positioning sleeve is the same as an outer diameter of the exposed steel tubes, a plurality of slurry-flowing holes on a side wall of the core positioning sleeve facilitate a slurry inflow between the two exposed steel tubes positioned in the core positioning sleeve, and an inner side wall of the core positioning sleeve is circumferentially provided with a plurality of cushions for bracing the steel tubes and .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA K IHEZIE whose telephone number is (571)270-5347.  The examiner can normally be reached on M-F 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSHUA K IHEZIE/             Primary Examiner, Art Unit 3633